Citation Nr: 1747404	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  16-18 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Saint Petersburg, Florida
 
 
THE ISSUES
 
1.  Entitlement to service connection for a right shoulder disorder to include secondary to left shoulder degenerative arthritis and post operative residuals of a left shoulder putti-platt procedure for recurrent dislocations, with contracture.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder secondary to post operative residuals of a left shoulder putti-platt procedure for recurrent dislocations, with contracture.
 
3.  Entitlement to a disability rating in excess of 20 percent for left shoulder degenerative arthritis with limitation of motion.
 
4.  Entitlement to a disability rating in excess of 20 percent for post operative residuals of a left shoulder putti-platt procedure for recurrent dislocations, with contracture.
 
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disorders.  

REPRESENTATION
 
Appellant represented by:  J. Michael Woods, Attorney at Law 
 
 
ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from November 1961 to October 1965.   
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a July 2014 rating decision of the RO in Saint Petersburg, Florida.  The case was certified to the Board by the Saint Petersburg RO.   
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issues of entitlement to service connection for a right shoulder disorder arthritis, and entitlement to increased disability ratings for left shoulder disabilities, and a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

 

FINDING OF FACT
 
The Veteran's depressive disorder is increased in severity due to his service-connected left shoulder degenerative arthritis and post operative residuals of a left shoulder putti-platt procedure for recurrent dislocations, with contracture.

 
CONCLUSION OF LAW
 
A depressive disorder is aggravated by left shoulder degenerative arthritis and post operative residuals of a left shoulder putti-platt procedure for recurrent dislocations, with contracture.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service disease, injury, or event; and (3) a link between the current disability and the in-service event.  38 C.F.R. § 3.303(a).  
 
The appellant does not argue that his psychiatric disorder was presented inservice.  Rather he argues that the appellant suffers from depression secondary to his service connected left shoulder degenerative arthritis and post operative residuals of a left shoulder putti-platt procedure for recurrent dislocations, with contracture.  In this regard, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).   
 
The Veteran is currently service-connected, in pertinent part, for left shoulder degenerative arthritis and post operative residuals of a left shoulder putti-platt procedure for recurrent dislocations, with contracture.
 
The Veteran is currently diagnosed with depression under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as evidenced by the July 2014 VA examination and April 2015 Disabilities Benefits Questionnaire.  
 
Following a July 2014 VA examination the examiner diagnosed the Veteran with an unspecified depressive disorder.  The examiner further concluded that Veteran's depressive disorder was not proximately due to or aggravated by his service-connected disability.  The examiner found that the Veteran suffered from multiple comorbidities, and there was no objective evidence that his depression was proximately due to or the result of his service connected disability. The examiner further opined that there was no objective evidence that the claimant's depression was aggravated beyond its natural progression by his service connected disability.

In an April 2015 Disabilities Benefits Questionnaire, H. Henderson-Galligan, Ph.D., diagnosed the Veteran with a depressive disorder due to another medical condition with depressed features.  She further opined that it was more likely than not that the Veteran's depressive disorder was aggravated by his service connected disabilities.  In so doing Dr. Henderson-Galligan reviewed all of the evidence of record to include the July 2014 opinion, and she referenced several peer reviewed research studies.  She concluded that upon review of medical literature there is a causal relationship between medical and psychiatric difficulties.  

Given the foregoing the Board finds that the evidence is in equipoise.  Hence, resolving all doubt in the appellant's favor, service connection for a depressive disorder, is warranted.  38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 
ORDER
 
Entitlement to service connection for a depressive disorder secondary to left shoulder degenerative arthritis and post operative residuals of a left shoulder putti-platt procedure for recurrent dislocations, with contracture is granted.
 
 
REMAND
 
Right Shoulder Degenerative Arthritis
 
The April 2011 VA examination is inadequate to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the April 2011 examiner did not address whether the Veteran's right shoulder degenerative arthritis was aggravated by his service-connected left shoulder disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Hence, further development is required.
 
Left Shoulder Disabilities
 
Review of the record shows that treatment records since April 2011 pertaining to the Veteran's left shoulder disabilities have not been obtained.  Further, the Veteran's last VA compensation examination for his left shoulder disabilities was in April 2011, over six years ago.  A more recent examination would allow the Board to evaluate the current severity of his left shoulder disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994). 
 
Individual Unemployability
 
The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disorders is inextricably intertwined with the remanded issues above, and consideration of that issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Contact the Veteran and request that he identify any VA and/or private medical care providers from whom he has received treatment for his service-connected disabilities from April 2011.  For each named facility, the Veteran should identify when he received care from that facility or provider. The Veteran must provide VA with signed authorizations for any private provider identified. The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

Thereafter, appropriate development must be undertaken to secure all pertinent records.  If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any diagnosed right shoulder disorder to include arthritis.  The examiner must be provided access to all files in Virtual VA and VBMS.  The examiner must specifically address whether any diagnosed right shoulder disorder to include arthritis is due to or aggravated by left shoulder degenerative arthritis and post operative residuals of a left shoulder putti-platt procedure for recurrent dislocations, with contracture.
 
The orthopedist must also address the nature and extent of the Veteran's left shoulder degenerative arthritis and post operative residuals of a left shoulder putti-platt procedure for recurrent dislocations, with contracture.  The nature of any functional impairment should be fully explained.  The examiner must be provided access to all files in Virtual VA and VBMS.

A complete rationale must be provided for any opinion offered  If the requested opinion cannot be rendered without resorting to speculation, the orthopedist must state whether the need to speculate is caused by a deficiency in the state of general  medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, review the record to ensure that it is in complete compliance with the directives of this remand.  If development is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  Thereafter, readjudicate the remaining claims. If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


